Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/454,260 filed on 11/10/2021.  Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the other members” in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the other members” in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirokoshi (Pub. No. US 2020/0232549).
Shirokoshi shows a strain wave gearing that would perform an assembling method for a driving device includes, halfway in an assembling step for assembling a motor (not shown) including a shaft (7), a wave gear device (1) including a wave generator (4), at least one intervening member functioning as a housing (partly shown as members 5 and 8) of the motor and including a flange (see Annotation below) for fixing a part of the wave gear device, and an oil seal (13) extending along an outer circumference of the shaft (7), filling grease in an internal space (12) configured by the shaft (7), the wave gear device (1), the flange, and the oil seal (13), wherein after an end of the assembling step, in the internal space (12), a distance (L1) between the oil seal (13) and the wave generator is smaller than distances (L2) among other members in an axial direction of the shaft (see Annotation).



    PNG
    media_image1.png
    1238
    922
    media_image1.png
    Greyscale

ANNOTATION


Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658